            Case 1:18-cv-00378-APM Document 55 Filed 08/29/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
FATMA MAROUF, et al.,                     )
                                          )
       Plaintiffs,                        )
                                          )
               v.                         )                   Case No. 18-cv-00378 (APM)
                                          )
ALEX AZAR, in his official capacity as    )
Secretary of the UNITED STATES            )
DEPARTMENT OF HEALTH AND HUMAN )
SERVICES, et al.,                         )
                                          )
       Defendants.                        )
_________________________________________ )


                                              ORDER

       Pursuant to the parties’ Report under Local Civil Rule 16.3 and the Status Conference held

on August 28, 2019, the court orders the following with regard to further proceedings in this matter:

       I.       Scheduling.

                A.     The parties shall exchange initial disclosures, as required under Rule
                       26(a)(1), on or before September 11, 2019;

                B.     The deadline for joinder of parties is September 25, 2019;

                C.     The deadline for amendments of pleadings is October 30, 2019;

                D.     The deadline for service of the Written Discovery Requests pursuant to
                       Rules 33 and 34 is November 13, 2019;

                E.     The parties shall submit a Joint Status Report regarding the status of fact
                       discovery on or before November 15, 2019;

                F.     All fact discovery shall conclude on February 14, 2020;

                G.     Proponent expert reports and disclosures, consistent with Rule 26(a)(2),
                       shall be made no later than February 28, 2020;
      Case 1:18-cv-00378-APM Document 55 Filed 08/29/19 Page 2 of 3



          H.      The parties shall submit a Joint Status Report regarding the status of expert
                  discovery on or before March 24, 2020;

          I.      Rebuttal expert reports and disclosures, consistent with Rule 26(a)(2), shall
                  be made on or before March 27, 2020;

          J.      All expert discovery shall conclude on April 24, 2020;

          K.      Any dispositive motion shall be filed on or before June 24, 2020;

          L.      Oppositions to dispositive motions shall be filed 30 days from filing of the
                  Motion to which it responds; and

          M.      Any Replies to dispositive motions shall be filed 14 days from filing of the
                  Opposition to which it responds.

                  The parties may not extend by stipulation the deadline for the Joint
                  Status Reports or the discovery deadlines. Instead, the parties must
                  seek an extension of time, preferably by filing a consent motion with
                  the court. A motion to extend any deadline shall indicate whether any
                  previous extensions were requested and granted.
                  The parties may modify all other interim deadlines by stipulation. If
                  the parties cannot agree to a schedule modification, the party seeking
                  additional time must file a motion and show good cause for the
                  modification.
II.    Discovery Disputes.

       Parties shall not exceed the numerical limitations placed on the various methods of
       discovery as set forth in the Federal Rules of Civil Procedure, unless granted leave by
       the court.

       In the event that a discovery dispute arises, the parties shall make a good faith effort
       to resolve or narrow the areas of disagreement. If the parties are unable to resolve the
       discovery dispute, then the parties shall jointly call Judge Mehta’s chambers at (202)
       354-3250, at which time the court will either rule on the issue or determine the manner
       in which it will be handled. The parties may not file a discovery motion without leave
       of court.

       Disputes regarding discovery must be raised on or before the discovery deadline.
       Disputes raised after the deadline will be considered untimely. Likewise, a request
       for additional time to conduct discovery must be made on or before the discovery
       deadline. A request for an extension of time made after the discovery deadline will
       be considered untimely.

                                             2
          Case 1:18-cv-00378-APM Document 55 Filed 08/29/19 Page 3 of 3




   III.    Settlement.

           The parties are expected to continue to evaluate their respective cases for purposes of
           settlement. The court encourages the use of alternative dispute resolution—e.g.,
           mediation or neutral case evaluation. The use of these methods is available at any
           time, as is a settlement conference before a magistrate judge. If the parties are
           interested in further pursuing these options, then they may contact chambers at any
           time.




Dated: August 29, 2019                               Amit P. Mehta
                                                     United States District Court Judge




                                                3
